internal_revenue_service department of the treasury index no 468a washington dc contact person telephone number in reference to cc dom p si plr-107154-98 date iaap i re revised schedule of ruling amounts taxpayer corporation company plant location commission a commission b commission c district fund n o n f f u o h l f o dear this letter responds to the request of taxpayer dated and supplemental information submitted by iii and 468a-3 i of the the request for a mandatory march taxpayer for a revised schedule of ruling amounts in accordance with sec_1_468a-3 federal_income_tax regulations review is the result of decommissioning costs for the plant by commission a for commission b for review is the result of an increase in the amount of decommissioning costs for the plant by commission a for commission b for schedule of ruling amounts on august submitted pursuant to sec_1_468a-3 and taxpayer was previously granted a revised a decrease in the amount of the request for an elective information was and j plr-107154-98 we understand the facts as presented by taxpayer to be as follows taxpayer owns a which is situated in location taxpayer _ the undivided_interest in the plant prior to at the present time only of taxpayer is of the three taxpayer is subject_to the jurisdiction and and thereafter taxpayer is subject_to the jurisdiction and for commission b for a total of commissions of commission a commission c for of commission a commission c the jurisdictional percentages to do not add up to because a regulate taxpayer are using the set regulatory cost of service as the commission b for a total of 'the three commissions that to taxpayer is under the audit jurisdiction of the district_director of the district plant's operating license expires on estimated base cost for decommissioning the plant is based on an independent study and is premised on the prompt removal dismantlement method the the commission a issued among other things to be commission a decreased the decommissioning cost for included in taxpayer's cost of service for ratemaking purposes from sec_1_468a-2 ii a of the regulations this as per in decommissioning cost was applied to taxpayer's cost of service for for there will be a yearly increase in decommissioning costs for the decommissioning cost for in determining the decommissioning costs for the the decommissioning cost will decrease to plant commission a used an estimated cost of and this cost escalated at an annual rate of results in a future estimated cost of the of these estimated costs is respectively commission a's jurisdictional _ taxpayer's and share of these costs is respectively which confirmed the order to be included and the remaining plr-107154-98 commission b issued an order in decommissioning costs in its in taxpayer's cost of service in included in taxpayer's cost of service for this order was fully implemented service for decommissioning costs were reduced from there will be an increase in decommissioning costs for the years therefore for the years the included in taxpayer's cost of _ for the decommissioning cost will decrease to decommissioning costs for the plant commission b used an estimated cost of escalated at an annual rate of decommissioning cost of of these costs is in determining the the taxpayer's and this cost results in a future respectively is commission b's jurisdictional share of these costs respectively taxpayer is requesting an increase in commission c's ruling amounts from ruling amounts is based on commission c's estimated total cost to decommissioning the plant of and this estimated cost escalated at results in an estimated future cost of the the requested schedule of results in an amount of an annual rate of based on commission c's jurisdictional share of these costs is respectively the energy policy act of was not taken into account in determining the after-tax rate of return future dollars the funding_period and level_funding limitation period for in effect is b and c extends from commissions a commissions a and b the estimated period for which the fund will be useful_life of the plant is resulting in a qualifying percentage of commission c the estimated period for which the fund will be effect of the plant is qualifying percentage of assumed after-tax rate of return to be earned on the assets of for commission a the and the estimated and the estimated_useful_life resulting ina for for in plr-107154-98 the fund varies from _ assumed rate of inflation varies from the commission b the assumed after-tax rate of return to be earned on the assets of the fund varies from high of toa for the assumed rate of inflation is return to be earned on the assets of the fund is the assumed rate of inflation is the after tax_rate of return is for commission c the assumed after-tax rate of and for commission c there are currently rate cases before commissions a and b that may result in an increase or decrease in the amount of decommissioning costs to be included in taxpayer's cost of service for ratemaking purposes proceedings before commission c that may result in an increase or decrease in taxpayer's cost of service for ratemaking purposes there are no current sec_468a of the code provides that a taxpayer may elect to deduct the amount of payments made to a qualified nuclear decommissioning fund the amount_paid into the fund for any_tax year to the lesser_of the amount of nuclear decommissioning costs allocable to the fund that is included in the taxpayer's cost of service for ratemaking purposes for the tax_year or the ruling_amount applicable to this year however sec_468a limits sec_468a of the code provides that no deduction the ruling_amount for any_tax shall be allowed for any payment to the nuclear decommissioning fund unless the taxpayer requests and receives from the secretary a schedule of ruling amounts year is defined under sec_468a secretary determines to be necessary to fund that portion of nuclear decommissioning costs which bears the same ratio to the nuclear power plant as the period for which the fund is bears to the estimated_useful_life of the plant further defined to include the amount necessary to prevent excessive funding of nuclear decommissioning costs or funding of these costs at a rate more rapid than level_funding taking into account such discount rates as the secretary deems appropriate as the amount which the this term is in effect plr -s- sec_468a of the code provides that a taxpayer shall be deemed to have made a payment to the nuclear decommissioning fund on the last day of the tax_year if the payment is made on account of this tax_year within months after the close of the tax_year sec_1_468a-1 of the regulations provides that an eligible_taxpayer may elect to deduct nuclear decommissioning costs under sec_468a of the code defined under sec_1_468a-1 has a qualifying interest in a nuclear power plant defined under sec_1_468a-1i b among other things a direct ownership_interest including an interest held as a tenant in common or joint tenant a taxpayer that a qualifying interest is an eligible_taxpayer as as is sec_1_468a-2 of the regulations provides that the to a maximum amount of cash payments made or deemed made nuclear decommissioning fund during any_tax year shall not exceed the lesser_of the cost of service amount applicable to the nuclear decommissioning fund for such tax_year or the ruling_amount applicable to the nuclear decommissioning fund for such tax_year sec_1_468a-2 f ii a of the regulations provides that if the retroactive adjustment reduces the amount of decommissioning costs included in cost of service for one taxable_year ending before the date of the adjustment the total amount of the reduction must be taken into account for the taxable_year that includes the date of the adjustment sec_1_468a-3 of the regulations provides that in a ruling specifying annual payments that general a schedule of ruling amounts for a nuclear decommissioning fund is over the tax years remaining in the funding_period as date the schedule first applies will result ina projected balance of the nuclear decommissioning fund as of the last day of the funding_period equal to than fund the amount of decommissioning costs allocable to the and in no event more of the sec_1_468a-3 bases the schedule of ruling amounts on the reasonable assumptions and determinations used by the applicable public_utility commission s in establishing or approving the amount of decommissioning costs to be included in the cost of service for ratemaking purposes taking into account amounts that are otherwise required to be included in the plr-107154-98 taxpayer's income under sec_88 regulations thereunder based on the public_utility commission's reasonable assumptions concerning amounts collected for decommissioning ii cost of decommissioning the nuclear power plant and iii the frequency of contributions to the nuclear decommissioning fund for a tax_year the after-tax rate of return to be earned by the each schedule of ruling amounts shall be the total estimated of the code and the i sec_1_468a-3 of the regulations permits the internal_revenue_service to provide a schedule of ruling amounts identical to the schedule proposed by the taxpayer but no such schedule shall be provided by the service unless the taxpayer's proposed schedule is consistent with the principles and provisions of this section sec_1_468a-3 of the regulations provides that the under sec_1_468a-3 ruling_amount specified in a schedule of ruling amounts for any_tax year in the level_funding limitation period shall not be less than the ruling_amount specified in such schedule for any earlier tax_year limitation period begins on the first day of the first tax_year for which a deductible payment is made to the nuclear decommissioning fund and ends on the last day of the tax_year that includes the estimated date on which the nuclear power plant will no longer be included in the taxpayer's rate base for ratemaking purposes the level_funding sec_1_468a-3 of the regulations provides that the amount of decommissioning costs allocable to a nuclear decommissioning fund is the taxpayer's share of the total estimated cost of decommissioning the nuclear power plant multiplied by the qualifying percentage sec_1_468a-3 of the regulations provides that in general the total estimated cost of decommissioning a nuclear power plant is the reasonably estimated cost of decommissioning used by the applicable public_utility commission in establishing or approving the amount of these costs to be included in cost of service for ratemaking purposes plr-107154-98 sec_1_468a-3 of the regulations provides that a taxpayer's share of the total estimated cost of decommissioning a nuclear power plant equals the total estimated cost of decommissioning such plant multiplied by the taxpayer's qualifying interest in the plant sec_1_468a-3 of the regulations provides that if for each public_utility commission that has determined the two or more public_utility commissions establish or approve rates for electric energy generated by a single nuclear power plant then the schedule of ruling amounts shall be separately determined pursuant to the rules of sec_1_468a-3 through e amount of decommissioning costs to be included in the cost of service for ratemaking purposes for this plant 468a-3 f this separate determination shall be based on the reasonable assumptions and determinations used by the relevant public_utility commission and shall take into account only that portion of the total estimated cost of decommissioning that is properly allocable to the ratepayer whose rates are established or approved by the public_utility commission sec_1_468a-3 the sum of the ruling amounts for such tax_year determined under the separate schedules of ruling amounts the ruling amounts for any_tax year is under section according to sec_1_468a-3 of the regulations provides that the internal_revenue_service shall not provide a taxpayer with a schedule of ruling amounts for any nuclear decommissioning fund unless the public_utility commission that establishes or approves the rates for electric energy generated by the plant has determined the amount of decommissioning costs to be included in the taxpayer's cost of service for ratemaking purposes and has disclosed the after-tax rate of return and any other assumptions and determinations used in establishing or approving the amount sec_1_468a-3 iii of the regulations provides that a taxpayer is required to request a revised schedule of ruling amounts for a nuclear decommissioning fund if utility commission that establishes or approves rates for the furnishing or sale of electric energy generated by a nuclear power plant to which the nuclear decommissioning fund relates increases the proposed period over which the decommissioning costs of the nuclear power plant will be included in cost of service for ratemaking purposes adjusts the estimated date on which the nuclear power plant will no longer be included in the taxpayer's rate base for ratemaking purposes or reduces the a any public 199924vu62 plr-107154-98 amount of decommissioning costs to be included in cost of service for any_tax year and b a schedule of ruling amounts did not provide notice to the service of such action by any public_utility commission the taxpayer's most recent request for sec_1_468a-3 of the regulations provides that any taxpayer that has previously obtained a schedule of ruling amounts can request a revised schedule of ruling amounts request must be made in accordance with the rules of section the internal_revenue_service shall not provide a 468a-3 h revised schedule of ruling amounts applicable to a tax_year in response to a request for a schedule of ruling amounts that is filed after the deemed deadline date for such tax_year such a section of the energy policy act of public law eliminated for tax years beginning after december sec_468a c sec_468a nuclear decommissioning fund of the code by lowering the tax_rate applicable to a the investment restrictions contained in that section also revised we have examined the representations and data submitted by the taxpayer in relation to the requirements set forth in the code and the regulations of the facts we reach the following conclusions based solely on these representation sec_1 taxpayer has a qualifying interest in the plant and is therefore an eligible_taxpayer under sec_1 468a-i b of the regulations b and c have determined the amount commissions a of decommissioning costs to be included in the taxpayer's cost of service for ratemaking purposes as required by sec_1_468a-3 of the regulations taxpayer as owner of the plant has calculated the total decommissioning costs under sec_1_468a-3 d of the regulations taxpayer subject_to the jurisdiction of three public_utility commissions for ratemaking purposes has calculated its share of the total decommissioning costs allocable to commission a as required by sec_1_468a-3 of the regulations plr-107154-98 of the regulations taxpayer has proposed a schedule of ruling amounts which meets the requirements of sec_1_468a-3 and annual payments specified in the proposed schedule of ruling amounts are based on the reasonable assumptions and determinations used by commission b and will result in a projected fund balance at the end of the funding_period equal to or less than the amount of decommissioning costs allocable to the fund the taxpayer has determined that pursuant to sec_1_468a-3 of the regulations the qualifying percentage is commissions a and b and commission c for for to the fund during any_tax year is the maximum amount of cash payments made or deemed made restricted to the lesser amount of the decommissioning costs applicable to such fund or the ruling applicable to this fund as set forth under sec_1 468a- b of the regulations based on the above determinations we conclude that the taxpayer's proposed schedule of ruling amounts satisfies the requirements of sec_468a of the code plr-107154-98 approved schedule of ruling amounts tax years commissions a b and c year a b c total the approved schedule of ruling amounts for commission c is a result of the statutory the elimination of the investment being limited to a five year period as changes made by the act restrictions and the reduction of the tax_rate applicable to income earned by the fund may result in a greater after-tax rate of return than was estimated prior to the enactment of the act by commission c which based its determinations as to the approved after-tax rate of return on restricted investments and a this increased after-tax rate of return would higher tax_rate over the life of the fund result in a balance in the fund on the last day of the funding_period that would exceed the amount of decommissioning costs allocable to the fund the excess accumulation in the fund this schedule of ruling amounts is limited to a five year period for commission c approval of a revised schedule of ruling amounts may be approved after a determination by commission c of an after tax_rate of return that accounts for the reduced_tax_rate and unrestricted investments in order to prevent approval of the schedule of ruling amounts is contingent on there being no change in the facts and circumstances known or assumed at the time the current ruling is issued events described in sec_1_468a-3 regulations occur in future years the taxpayer must request a review and revision of the schedule of ruling amounts generally the taxpayer is required to file such a request on or before the iii of the if any of the plr-107154-98 -1l1- deemed payment deadline date for the first tax_year in which the rates reflecting such action became effective when no such event occurs the taxpayer must file a request for a revised schedule of ruling amounts on or before the deemed payment deadline of the 10th tax_year following the close of the tax_year in which the most recent schedule of ruling amounts was received the approved schedule of ruling amounts is relevant only to those payments made to the fund payments allocable to any funds other than the fund cannot qualify for purposes of the deduction under the provisions of sec_468a of the code earlier payments made to such fund can qualify only to the extent that they do not exceed the lesser_of the decommissioning costs included in ratemaking cost of service applicable to such fund or the ruling amounts applicable to this fund in the tax_year as stated this ruling is directed only to the taxpayer who requested of the code provides it may not be used sec_6110 it or cited as precedent pursuant to sec_1_468a-7 of the regulations a copy of this letter must be attached with the required election statement to the taxpayer's federal_income_tax return for each tax_year in which the taxpayer claims a deduction for payments made to the fund sincerely yours citada kasey charles b ram chief branch office of assistant chief_counsel passthroughs and special industries al
